FILED
                           NOT FOR PUBLICATION                             FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-10157
                                                      14-10158
              Plaintiff - Appellee,

  v.                                             D.C. Nos. 4:13-cr-01606-CKJ
                                                           4:11-cr-00195-CKJ
MARIO RODRIGUEZ-MALDONADO,
a.k.a. Mario Maldonado Rodriguez, a.k.a.
Pablo Ochoa-Sanchez,

              Defendant - Appellant.             MEMORANDUM*



                    Appeal from the United States District Court
                             for the District of Arizona
                    Marvin E. Aspen, District Judge, Presiding**

                          Submitted February 17, 2015****

Before:       O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Marvin E. Aspen, Senior United States District Judge
for the Northern District of Illinois, sitting by designation.
       ****
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In these consolidated appeals, Mario Rodriguez-Maldonado appeals from the

district court’s judgments and challenges the 24-month sentence imposed

following his guilty-plea conviction for attempted reentry after deportation, in

violation of 8 U.S.C. § 1326, and the 18-month, partially concurrent sentence

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Rodriguez-Maldonado contends that the district court procedurally erred by

failing to provide a sufficient explanation for the sentences imposed, including its

reasons for rejecting his arguments in favor of a lower sentence. We review for

plain error, see United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006), and

find none. The record demonstrates that the court heard Rodriguez-Maldonado’s

arguments in mitigation, and its explanation of the sentence was adequate. See

United States v. Carty, 520 F.3d 984, 992-93, 995 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                           14-10157 & 14-10158